Case 6:19-cv-00866-CEM-EJK Document 43 Filed 05/11/20 Page 1 of 1 PageID 696



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


ARMANDO AGUILAR, JULIA
CUMBERLAND and GRACIE
BAXTER,

                       Plaintiffs,

v.                                                            Case No: 6:19-cv-866-Orl-41EJK

USAA GENERAL INDEMNITY CO. and
UNITED STATES AUTOMOBILE
ASSOCIATION,

                       Defendants.
                                            /

                                            ORDER

        THIS CAUSE is before the Court on the Joint Stipulation and Motion for Dismissal (Doc.

42). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Clerk of Court is directed to

close this case.

        DONE and ORDERED in Orlando, Florida on May 11, 2020.




Copies furnished to:

Counsel of Record




                                           Page 1 of 1
